Case 3:19-cv-00410-DJH-RSE Document 1-1 Filed 06/06/19 Page 1 of 7 PageID #: 6

                                                                          Service of Process
                                                                          Transmittal
                                                                          05/21/2019
                                                                          CT Log Number 535523995
   TO:     Carol Herceg
           The Prudential Insurance Company of America
           2101 Welsh Road, Law Dept.
           Dresher, PA 19025

   RE:     Process Served in Kentucky

   FOR:    The Prudential Insurance Company of America (Domestic State: NJ)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                 EARLENE NEAL-HICKMAN, PLTF. vs. THE PRUDENTIAL INSURANCE COMPANY OF
                                    AMERICA, DFT.
   DOCUMENT(S) SERVED:              Summons, Complaint
   COURT/AGENCY:                    Jefferson County Circuit Court, KY
                                    Case # 19CI003063
   NATURE OF ACTION:                Insurance Litigation
   ON WHOM PROCESS WAS SERVED:      C T Corporation System, Frankfort, KY
   DATE AND HOUR OF SERVICE:        By Certified Mail on 05/21/2019 postmarked: "Not Post Marked"
   JURISDICTION SERVED :            Kentucky
   APPEARANCE OR ANSWER DUE:        Within 20 days following the day this paper is delivered to you
   ATTORNEY(S) / SENDER(S):         ELIZABETH A. THORNSBURY
                                    Mehr, Fairbanks & Peterson Trial Lawyers, PLLC
                                    201 West Short Street, Suite 800
                                    Lexington, KY 40507
                                    859-225-3731
   ACTION ITEMS:                    CT has retained the current log, Retain Date: 05/21/2019, Expected Purge Date:
                                    05/26/2019

                                    Image SOP

                                    Email Notification, Legal Process Unit legal.process.unit@prudential.com

                                    Email Notification, Carol Herceg carol.herceg@prudential.com

   SIGNED:                          C T Corporation System
   ADDRESS:                         306 W. Main Street
                                    Suite 512
                                    Frankfort, KY 40601
   TELEPHONE:                       609-538-1818




                                                                          Page 1 of 1 / ZB
                                                                          Information displayed on this transmittal is for CT
                                                                          Corporation's record keeping purposes only and is provided to
                                                                          the recipient for quick reference. This information does not
                                                                          constitute a legal opinion as to the nature of action, the
                                                                          amount of damages, the answer date, or any information
                                                                          contained in the documents themselves. Recipient is
                                                                          responsible for interpreting said documents and for taking
                                                                          appropriate action. Signatures on certified mail receipts
                                                                          confirm receipt of package only, not contents.



                                                                                                          EXHIBIT A
                 Case 3:19-cv-00410-DJH-RSE CERTIFIED
                                             Document 1-1MAIL
                                                   i
                                                          Filed 06/06/19 Page 2 of 7 PageID #: 7




                                                         7Dn QlbD DDDD fa?fa? 342^   &



           David L. Nicholson, Jefferson Circuit Clerk
           600 West Jefferson Street
           Louisville, KY 40202-4731



                                     6 ’           CT CORPORATION SYSTEM
                                                   306 WEST MAIN STREET, SUITE 512
                                                   FRANKFORT, KY 40601




       I
       !
       i




zs:
7r-
•5-
       I




_5|:
sr:    I




       I


5=




       j




                                                                                         EXHIBIT A
        Case 3:19-cv-00410-DJH-RSE Document 1-1 Filed 06/06/19 Page 3 of 7 PageID #: 8

 AOC-E-105         Sum Code: Cl
 Rev. 9-14                                                                              Case#: 19-CI-003063
 Commonwealth of Kentucky                                                               Court:   CIRCUIT
 Court of Justice Courts.ky.gov
                                                                                        County: JEFFERSON Circuit
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS

Plantiff, NEAL-HICKMAN, EARLENE VS. THE PRUDENTIAL INSURANCE CO. OF AM, Defendant


   TO: CT CORPORATION SYSTEM                                                                                                       e
                                                                                                                                   g
       306 WEST MAIN STREET, SUITE 512                                                                                             o
                                                                                                                                   g
       FRANKFORT, KY 40601                                                                                                         e
                                                                                                                                   so
Memo: Related party is THE PRUDENTIAL INSURANCE CO. OF AMERICA                                                                     g,
                                                                                                                                   n
                                                                                                                                   8
                                                                                                                                   Q.
The Commonwealth of Kentucky to Defendant:
THE PRUDENTIAL INSURANCE CO. OF AMERICA

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the   _
document delivered to you with this Summons.                                                                                       °
                                                                                                                                   <n
                                                                                                                                   m
                                                                                                                                   o.
                                                                                                                                   to
                                                                                                                                   X
                                                                                                                                   t
                                                                    ■'o L. /IfcLh                                                  s
                                                                                                                                   U
                                                                                                                                   >■


                                                          Jefferson Circuit Clerk                                                  u>
                                                      -   Date: 5/17/2019                                                          <
                                                                                                                                   a
                                                                                                                                   z
                                                                                                                                   z
                                                                                                                                   <
                                                                                                                                   z
                                                                                                                                   O
                                                                                                                                   X
                                                                                                                                   o
                                                                                                                                   tt
                                                                                                                                   ■o

                                                                                                                                   o> '
                                                                                                                                   C
                                                  Proof of Service                                                                 sin
                                                                                                                                    £
                                                                                                                                   a.
   This Summons was:

□ Served by delivering a true copy and the Complaint (or other initiating document)
     To:

□ Not Served because:
                                                                                                                                   e
                                                                                                                                   o
   Date:                          , 20
                                                                                             Served By                             g
                                                                                                                                   e
                                                                                                                                   o
                                                                                                 Title                             o
                                                                                                                                   n
Summons ID: 165017211954696@00000910133                                                                                            u
CIRCUIT: 19-0*003063 Certified Mail                                                                                                £


                                                                                                 eFiled
NEAL-HICKMAN, EARLENE VS. THE PRUDENTIAL INSURANCE CO. OF AM
                                                      Page 1 of 1


                                                                                                         EXHIBIT A
   Case 3:19-cv-00410-DJH-RSE Document 1-1 Filed 06/06/19 Page 4 of 7 PageID #: 9
Filed                     19-CI-003063     05/17/2019          David L. Nicholson, Jefferson Circuit Clerk




                                          COMMONWEALTH OF KENTUCKY
                                            JEFFERSON CIRCUIT COURT
                                            CIVIL ACTION NO._________
                                                  Electronically Filed

         EARLENE NEAL-HICKMAN                                                                    PLAINTIFF
                                                                                                              g
                                                                                                              o
                                                                                                              g
        •vs.                              COMPLAINT AND JURY DEMAND                                           o
                                                                                                              g
                                                                                                              e
                                                                                                              se
                                                                                                              o
        THE PRUDENTIAL INSURANCE COMPANY OF AMERICA                                           DEFENDANT       a

                                                                                                              a •
                    To be served through process agent:
                    CT Corporation System
                    306 West Main Street
                    Suite 512
                    Frankfort, KY 40601
                                              *« ** ** ** ** ** ** ** ** *«

                                                                                                              in
                    Comes the Plaintiff, Earlene Neal-Hickman and for her Complaint against Defendant, The    Sn
                                                                                                              jo
                                                                                                              X
         Prudential Insurance Company of America, states as follows:                                          t
                                                                                                              £
                                                                                                              (0
                                                                                                              >■

                       The Plaintiff, Earlene Neal-Hickman, is a citizen and resident of Jefferson County,    ui
                                                                                                              <
                                                                                                              m
                       Kentucky.                                                                              z
                                                                                                              z
                                                                                                              <
                                                                                                              z
               2.      Defendant, The Prudential Insurance Company of America (“Prudential”) is an            o
                                                                                                              X
                                                                                                              CD
                       insurance company believed to be domiciled in the state of New Jersey, authorized to
                                                                                                              o>

                       do the business of insurance in Kentucky by holding a Kentucky Certificate of          s(0
                                                                                                              e
                                                                                                              (L .
                       Authority.

               3.      Prudential may be served with process through its agent registered with the Kentucky

                       Department of Insurance: CT Corporation System, 306 West Main Street, Suite 512,
                                                                                                              g
                       Frankfort, Kentucky 40601.                                                             e
                                                                                                              o
                                                                                                              <g
                                                                                                              g
                                                                                                              g
                                                                                                              o

                                                                                                              O)
                                                                                                              a

                                                                                                              a

Filed                      19-CI-003063    05/17/2019           David L. Nicholson, Jefferson Circuit Clerk



                                                                                                EXHIBIT A
  Case 3:19-cv-00410-DJH-RSE Document 1-1 Filed 06/06/19 Page 5 of 7 PageID #: 10
Filed            19-C1-003063    05/17/2019              David L. Nicholson, Jefferson Circuit Clerk




        4.    Jurisdiction is proper in this Court because Prudential transacts business, issued a

              policy of insurance in, and caused damages in the Commonwealth of Kentucky, and

              Plaintiff resides in, and was caused harm in, Jefferson County, Kentucky.

        5.    At the time of the circumstances giving rise to this lawsuit, Plaintiff was an employee        g
                                                                                                             o
                                                                                                             o
              of Dawn Foods, Inc. (“Dawn Foods”).                                                            o
                                                                                                             g
                                                                                                             e
        6.    The Defendant supplied and issued a policy of insurance to Dawn Foods, where the               s9
                                                                                                             §>
                                                                                                             a
              Plaintiff obtained coverage for life insurance. The applicable insurance policy number         8
                                                                                                             <L


              is believed to be G-51332.

        7.    The insurance policy contains a waiver of premium provision, whereby premiums are

              to be waived when the claimant is disabled.

        8.    Plaintiff is entitled to have premiums waived under the life insurance policy because
                                                                                                             to
                                                                                                             CO

              she is disabled, as defined in the insurance policy, from performing her past occupation       80
                                                                                                             X
                                                                                                             t
                                                                                                         /   s
              at Dawn Foods and any other job.                                                               M
                                                                                                             >-
                                                                                                             iu
                                                                                                             =>
        9.    The policy defines disability and entitles Plaintiff to receive benefits, if Plaintiff meets   <
                                                                                                             o
                                                                                                             2
                                                                                                             Z
              the following terms:                                                                           <
                                                                                                             z
                                                                                                             o
                                                                                                             X
                  Total Disability: You are “Totally Disabled” when:                                         o
                                                                                                             CD
                                                                                                             ■o


                  1. You are not working at any job for wage.or profit; and                                  s>
                                                                                                             £
                  2. Due to Sickness, Injury or both, you are not able to perform for wage or                5
                                                                                                             <n
                     profit, the material and substantial duties of any job for which you arc                2
                                                                                                             <L
                     reasonably fitted by your education, training or experience. a

        10.   The Plaintiff, while working at Dawn Foods became disabled as defined in her

              insurance policy on or about April 4* 2016 and remains disabled.

        11.   The Plaintiff was and has been unable to perform the material and substantial duties of        e
                                                                                                             e

                                                                                                             O
              any job, since on or about April 4,2016, as a result of injury or sickness.                    g
                                                                                                             ©
                                                                                                             o

                                                                                                             o
                                                                                                             CD
                                                                                                             2
                                                     2                                                       8
                                                                                                             a.

Filed            19-CI-003063     05/17/2019             David L. Nicholson, Jefferson Circuit Clerk



                                                                                            EXHIBIT A
  Case 3:19-cv-00410-DJH-RSE Document 1-1 Filed 06/06/19 Page 6 of 7 PageID #: 11
Filed            19-CI-003063       05/17/2019          David L. Nicholson, Jefferson Circuit Clerk




        12.   A waiver of premium (“WOP”) claim was opened with respect to Plaintiffs life

              insurance coverage. The claim number for Plaintiffs WOP claim is believed to be

              11659011.

        13.   Defendant denied Plaintiffs WOP claim on or about May 18,2018.                               to
                                                                                                           g'
                                                                                                           o
        14.   Plaintiff timely, and in the manner set forth in the applicable insurance policy, appealed   o
                                                                                                           g
                                                                                                           o
              the denial of her claim by letter dated November 13,2018.                                    s9.
                                                                                                           g.
                                                                                                           n
        15.   In her appeal, Plaintiff submitted additional medical documentation supporting her           8
                                                                                                           0.

              ongoing disability.

        16.   By letter dated January 31, 2019, Defendant upheld the denial of Plaintiffs WOP

              claim.

        17.   The Plaintiff has exhausted any administrative remedies that may be required under the       gk
                                                                                                           in
                                            /                                                              s(4
              insurance contract, applicable policies, and/or by law.                                      J8
                                                                                                           z
                                                                                                           t
        18.   The life insurance policy and coverage does not meet the qualifications of a plan under      s
                                                                                                           V)
                                                                                                           >-
                                                                                                           111
                                                                                                           d
              the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001 et. seq.             <
                                                                                                           a
                                                                                                           z
                                                                                                           z
        19.   In the alternative to allegation number 18 above, if the policy at issue does meet the       <
                                                                                                           z
                                                                                                           O
                                                                                                           z
              qualifications for ERISA, then the decision made by the Defendant was arbitrary and          o
                                                                                                           O)
                                                                                                           ■D


              capricious, against the overwhelming evidence provided to the Defendant, and a breach        a
                                                                                                           S
                                                                                                           2
                                                                                                           in
              of fiduciary duty, which entitles the Plaintiff to contractual benefits, interest, and       2
                                                                                                           £L



              attorney’s fees under 29 U.S.C. § 1132(a)(1)(B), (a)(2), (a)(3), and (g).

        20.   The Defendant should be enjoined from stopping benefits under the contract.

        21.   The Plaintiff is entitled to past and future waivers of life insurance premiums under the    «
                                                                                                           S
                                                                                                           e
              contract of life insurance.
                                                                                                           o
                                                                                                           g
                                                                                                           e
                                                                                                           o

                                                                                                           o
                                                                                                           u>
                                                                                                           a

                                                    3                                                      &8
Filed            19-CI-003063       05/17/2019          David L. Nicholson, Jefferson Circuit Clerk




                                                                                          EXHIBIT A
  Case 3:19-cv-00410-DJH-RSE Document 1-1 Filed 06/06/19 Page 7 of 7 PageID #: 12
Filed             19-CI-003063     05/17/2019            David L. Nicholson, Jefferson Circuit Clerk




        22.   The damages sought for the aforesaid injuries are in excess of the jurisdictional limits

              of this Court.

        WHEREFORE, Plaintiff demands the following relief:

         l.   Judgment against Defendants for full contractual benefits, attorney’s fees, prejudgment    g
                                                                                                         o
                                                                                                         o
              and post-judgment interest; and                                                            o
                                                                                                         g
                                                                                                         o
        .2.   Waiver of premiums under the life insurance policy; and                                    s?.
                                                                                                         §>
                                                                                                         a
        3.    Trial by jury; and                                                                         u
                                                                                                         (L


        4.    Any and all other relief to which Plaintiff appears to be entitled.



                                                         Respectfully submitted,
                                                         Is/ Elizabeth A. Thornsburv
                                                                                                         in
                                                         ELIZABETH A. THORNSBURY
                                                                                                         8
                                                         Email: elizabeth@austinmehr.com                 £.
                                                                                                         Z
                                                         ERIK D. PETERSON                                t
                                                                                                         2
                                                         Email: edp@austinmehr.com                       V)

                                                         Mehr, Fairbanks & Peterson                      >
                                                                                                         UJ

                                                         Trial Lawyers, PLLC                             <
                                                                                                         o
                                                         201 West Short Street, Suite 800                z
                                                                                                         z
                                                         Lexington, Kentucky 40507                       <
                                                                                                         z
                                                         Telephone: (859) 225-3731                       o
                                                                                                         z
                                                         Facsimile: (859) 225-3830                        o
                                                                                                          o>
                                                         Counselfor Plaintiff                            ->
                                                                                                          Ol
                                                                                                         £
                                                                                                         S
                                                                                                          CO
                                                                                                          &
                                                                                                         CL




                                                                                                         g
                                                                                                         o
                                                                                                         o
                                                                                                         ’S
                                                                                                         g
                                                                                                         o
                                                                                                         o

                                                                                                          o>
                                                                                                          n

                                                     4
                                                                                                          8
                                                                                                         Q.


Filed             19-CI-003063     05/17/2019            David L. Nicholson, Jefferson Circuit Clerk




                                                                                          EXHIBIT A
